JOAN BERNARD ARMSTRONG, Judge.
Relator Eekerd Corporation’s response to the Rule To Show Cause shows that Eekerd was not at fault as to the lateness of its writ application and, in fact, was diligent. It is in the interest of justice to allow Eckerd’s writ application to proceed.
The writ application is granted. For the reasons given in Bailey v. Khoury, et al, 2002-C-0049 (c/w 2002-C-0236), 840 So.2d 582, the plaintiffs claims against Eekerd Corporation are barred by prescription. Accordingly, plaintiffs claims are hereby dismissed.

WRIT GRANTED. DISMISSED.

McKAY, J., dissents with reasons.